ANDERSON, PAUL H., Justice
(dissenting).
I respectfully dissent. In July 1970, President Richard M. Nixon clearly and concisely stated the rationale for breaking from America’s long and tortured history of mistreatment of its native inhabitants 1
From the time of their first contact with European settlers, the American Indians have been oppressed and brutalized, deprived of their ancestral lands and denied the opportunity to control their own destiny. Even the Federal programs which are intended to meet their needs have frequently proved to be ineffective and demeaning.
President Richard M. Nixon, Special Message on Indian Affairs to Congress, 213 Pub. Papers 564, 564 (July 8, 1970). During an era in which federal officials generally supported one of two competing approaches for engaging with Indians— termination or paternalism' — -President Nixon proposed a third approach: self-governance. Nixon explained:
It is long past time that the Indian policies of the Federal government began to recognize and build upon the capacities and insights of the Indian people. Both as a matter of justice and as a matter of enlightened social policy, we must begin to act on the basis of what the Indians themselves have long been telling us. The time has come to break decisively with the past and to create the conditions for a new era in which the Indian future is determined by Indian acts and Indian decisions.
Id.2
In 1978, changing federal sentiment toward Indians and recognition that state *58policies and procedures were destroying Indian families and communities culminated in the passage of the Indian Child Welfare Act (ICWA), 25 U.S.C. §§ 1901-1963 (2006). At the “heart of [ICWA] ” are its provisions protecting tribal sovereignty and jurisdiction over Indian child custody matters. Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 36, 109 S.Ct. 1597, 104 L.Ed.2d 29 (1989). Because the majority undercuts the very essence of ICWA by precluding tribal jurisdiction in a significant subset of child custody proceedings, I dissent.
I find nothing in the plain language of 25 U.S.C. § 1911(b) that prevents transfer of preadoptive and adoptive placement proceedings to a tribal court in cases involving Indian children who do not reside and are not domiciled on their tribe’s reservation. Instead, I conclude that, when read as part of ICWA’s overall scheme favoring tribal jurisdiction and self-determination, § 1911(b) vests in tribal courts concurrent jurisdiction over preadoptive and adoptive placement proceedings of nondomiciliary Indian children. ICWA’s language and structure, the history behind the Act, and clear statements of legislative intent all support this reading. Unlike the majority, I would hold that the district court properly granted the motion of the White Earth Band of Ojibwe (the child’s tribe) to transfer this child custody case to tribal court. Therefore, I would affirm the decisions of both the district court and the court of appeals.
I.
To fully understand the import of ICWA, a brief historical recounting of our nation’s treatment of Indian children is needed. In the late 1800’s, federal and state governments began focusing their efforts on assimilation; at the time, the prevailing view was that the well-being of Indian children depended on rejection of “savage” ways and acceptance of the “blessings of modern civilization.” See, e.g., Mery M. Meline, Educating the Indians, 19 Frank Leslie’s Popular Monthly 724, 726 (1885).
Captain Richard Henry Pratt led the assimilation movement. Pratt believed that Indian children should be separated from their families and educated at boarding schools. In 1879, Pratt opened the Carlisle Indian Industrial School in Car-lisle, Pennsylvania, and developed a curriculum that included teaching the English language, Christianity, and “American” values to Indian children.3 To further encourage assimilation, the curriculum precluded children from speaking their native *59languages, practicing their spiritual beliefs, and adhering to their traditional grooming and attire. See B.J. Jones, In Their Native Lands: The Legal Status of American Indian Children in North Dakota, 75 N.D. L.Rev. 241, 247-48 (1999).
Shortly after the establishment of the Carlisle School, the United States government began funding assimilation education programs around the country.4 Most of these programs followed the Pratt model: students were to “[q]uit being an Indian.” Sally Jenkins, The Real All Americans: The Team that Changed a Game, a People, a Nation 121 (2007).
Nearly 100 years later, a paradigm shift was occurring in federal policies affecting Native Americans; but, at the same time Congress was debating ICWA, the cultural biases that had fueled assimilation continued to permeate local treatment of Indian children. At a congressional hearing on ICWA in 1974, Senator James Abourezk decried both public and private welfare agencies that “seem[ed] to” operate under “the premise that most Indian children would really be better off growing up non-Indian,” and a juvenile justice system that ignored the “all-important demands of Indian tribes to have a say in how their children and families are dealt with.” Indian Child Welfare Program: Hearings Before the Subcomm. on Indian Affairs of the Comm, on Interior and Insular Affairs, 93d Cong. 1-2 (1974) [hereinafter 1971 Hearings ].
Tragically, removal of Indian children from their homes continued at highly disproportionate rates: by the mid-1970s, about 25 percent of all Indian children were in state foster care systems or adoptive homes. 95 Cong. Rec. 38,102 (1978). In states such as South Dakota, Washington, and Wisconsin, Indian children were at least 10 times more likely than non-Indian children to be separated from their parents through foster care or adoption.5 H.R.Rep. No. 95-1386, at 9 (1978). In congressional testimony, William Byler, the Executive Director of the Association on American Indian Affairs, described the outplacement of Indian children as “the most tragic aspect of Indian life today.” 1971 Hearings, supra, at 3.
Even more disconcerting to many in Congress than the removal numbers for Indian children was the placement data. Statistics presented to Congress not only showed that “Indian children [were] being removed from their families at alarming rates, but they also show[ed] that in the overwhelming majority of the cases, the children are placed in non-Indian homes.” 95 Cong. Rec. 38,102. Nationwide, about 85 percent of Indian children were placed in either a white foster home or white *60adoptive home. Id. “Indian tribes and Indian people,” proclaimed House sponsor Mo Udall, “are being drained of their children ....” Id.
Congress heard a myriad of theories explaining the highly disproportionate removal and placement statistics, but during floor debates and in congressional reports, members of Congress focused on one concrete explanation: state welfare and juvenile justice systems were plagued by ignorance, prejudice, and misunderstanding. “[M]any social workers, ignorant of Indian cultural values and social norms, make decisions that are wholly inappropriate in the context of Indian family life.... ” H.R.Rep. No. 95-1386, at 10. According to Representatives Udall and Robert Lago-marsino, the inability — or unwillingness— of state agencies, officials, and courts to understand or fairly consider the different cultural and social norms in Indian communities and families was the cause of the high outplacement rates.6 95 Cong. Rec. 38,102 (statements of Reps. Udall and La-gomarsino).
Largely in response to what it deemed the unacceptable removal and placement practices by state and local authorities, Congress in 1978 enacted the Indian Child Welfare Act with a strong mandate to the states. First, Indian families were to have a definite role in the raising of Indian children. See 25 U.S.C. §§ 1901-02. “[Tjhere is no resource,” Congress resolutely declared, “more vital to the continued existence and integrity of Indian tribes than their children.” Id. § 1901(3); see also Connors, supra, at 33 (“ “When you are working with our children, it is sacred work. Our children are sacred.’ ” (quoting Tribal Court Judge to National Council of Juvenile and Family Court Judges, Tribal Judicial Leadership Gathering, Dec. 2010)). Congress stated that the purpose of ICWA was
to protect the best interests of Indian children and to promote the stability and security of Indian tribes and families by the establishment of minimum Federal standards for the removal of Indian children from their families and the placement of such children in foster or adoptive homes which will reflect the unique values of Indian culture....
25 U.S.C. § 1902.
Second, Indian tribes were to have either exclusive or presumptive jurisdiction over child custody disputes involving Indian children. See Holyfield, 490 U.S. at 36, 109 S.Ct. 1597. According to one commentator, Congress came to almost “universal agreement that sovereignty was the solution to the Native American child welfare crisis,” and Congress intended for the tribes themselves to end the problematic outplacement of Indian children. Jeanne Louise Carriere, Representing the Native American: Culture, Jurisdiction, and the *61Indian Child Welfare Act, 79 Iowa L.Rev. 585, 608 (1994).
ICWA not only represented a paradigm shift in federal policy toward Indians; it was also an admission that the time had come to end our nation’s systematic destruction of Indian families and tribal communities. Congress viewed self-determination and tribal jurisdiction as essential protections for Indian tribes and Indian children. See 25 U.S.C. § 1901(3). In ICWA, Congress “expressed its clear preference for ... deferring to tribal judgment on matters concerning the custody of tribal children.” Guidelines for State Courts; Indian Child Custody Proceedings, Department of Interior, Bureau of Indian Affairs, 44 Fed.Reg. 67,584, 67,585 (Nov. 26, 1979) [hereinafter BIA Guidelines]. Unfortunately, in the Indian child custody case before us today, the majority ignores this “clear preference.”
II.
Resolution of the Indian child custody case before us depends on our interpretation of 25 U.S.C. § 1911(b). Section 1911(b) addresses jurisdiction in “foster care placement” and “termination of parental rights” proceedings for nondomicili-ary Indian children:
In any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.
The majority concludes that because Congress did not include “preadoptive placement” and “adoptive placement” proceedings in section 1911(b), the statute precludes transfer of these proceedings to the appropriate tribal court.7 But the plain language of the statute does not mandate this result; rather, it points in a different direction.
Nothing in the language of ICWA indicates that state courts may only grant transfers to tribal courts in the circumstances explicitly addressed by section 1911. On the contrary, the text of ICWA evinces Congress’s attempt to establish “minimum Federal standards” for the placement of Indian children “in foster or adoptive homes which will reflect the unique values of Indian culture.” 25 U.S.C. § 1902 (emphasis added).8 Although section 1911(b) lists a number of circumstances when state courts may transfer jurisdiction, it does not, as the majority reads it, list the only occasions when a state court may transfer jurisdiction. In the only United States Supreme Court case to address ICWA, the Court agreed with this reading when the Court said, “ TCWA designates the tribal court as the exclusive forum for the determination of custody and adoption matters for *62reservation-domiciled. Indian children, and the preferred forum for nondomiciliary Indian children.’ ” Holyfield, 490 U.S. at 52-53, 109 S.Ct. 1597 (quoting In re Adoption of Halloway, 732 P.2d 962, 969-70 (Utah 1986) (emphasis added)).
Further, our court has previously explained that section 1911(b) recognizes “concurrent but presumptively tribal jurisdiction” in all child custody cases involving a nondomiciliary Indian child. In re Welfare of Child of T.T.B. & G.W., 724 N.W.2d 300, 305 (Minn.2006). That the majority reaches its conclusion based on the “plain language” of section 1911(b) is even more striking considering that the appellant— the child’s guardian ad litem — concedes in her Reply Brief that section 1911(b) does not expressly prohibit transfer of preadop-tive and adoptive placement proceedings to tribal courts.
The majority concludes that because section 1911(b) provides standards for a transfer only in “[sjtate court proceeding[s] for the foster care placement of, or termination of parental rights to,” a nondo-miciliary child, the provision permits transfer to tribal courts only in these two types of proceedings. By reading what is included in section 1911(b), the majority also apparently finds “plain language” indicating what is excluded by the section. Yet, the majority points to no words in the statute supporting its conclusion (e.g., “exclude,” “preclude,” and “only” are not found in section 1911(b)). Essentially, the majority’s interpretation of section 1911(b) reads language into the statute that is not there.
Taken to its logical extension, the majority’s reading of ICWA produces results that are contrary to our rules and case law. For example, 25 U.S.C. § 1912(c) protects the right of “[e]ach party to a foster care placement or termination of parental rights proceeding under State law involving an Indian child” to “examine all reports or other documents filed with the court upon which any decision with respect to such action may be based.” The majority’s reading of ICWA means that section 1912(c) permits review of these records only in foster care and termination of parental rights proceedings but not in adoptive and preadoptive placement proceedings. But see Minn.Stat. § 259.53, subd. 3(b) (2010) (providing that a judge may, in his discretion, disclose to a party to an adoption proceeding “any portion of a report or record that relates only to the suitability of the proposed adoptive parents”). Similarly, 25 U.S.C. § 1911(c) protects the rights of an Indian custodian or tribe to “intervene at any point” in any state court proceeding for the foster care placement of, or termination of parental rights to, an Indian child. Yet, under the majority’s view, section 1911(c) would prevent an Indian custodian or Indian tribe from intervening in any adoption or prea-doption proceeding in state court, regardless of their interest in the case. But see Minn. R. Civ. P. 24.01 (providing that intervention will be granted upon the timely application of any interested party).
Just last year, the Supreme Court of Oklahoma addressed the same question at issue here and came to the opposite conclusion from the majority. In re M.S. & K.S., 237 P.3d 161 (Okla.2010). The majority accuses the Oklahoma court of “disregarding the plain language of ICWA,” but a close reading of M.S. & K.S. shows that the opposite is true. The court in M.S. & K.S. “read [section] 1911(b) as it is written” and found no language that excludes transfers of preadoptive and adoptive placement proceedings to tribal court. Id. at 165 (“Reading what is contained in [section 1911(b) ] does not require us to read into the statute what is not there, i.e., that transfers may only be granted if *63requested before a termination of parental rights proceeding is concluded.” (emphasis in original)). The Oklahoma court properly considered the entire text of ICWA,9 including the declaration of policy stated in section 1902, and concluded that section 1911(b) cannot be read “to preclude tribal court jurisdiction.” Id. at 166.
According to the majority, ICWA’s historical backdrop has little or no relevancy to its interpretation. But this backdrop should not be ignored because context is important to any effort to interpret and understand ICWA. Congress was addressing a national problem, specifically, a failure by states to “recognize the essential tribal relations of Indian people and the cultural and social standards prevailing in Indian communities and families.” 25 U.S.C. § 1901(5). Rather than establish a complete set of federal rules of procedure for all child custody proceedings involving Indian children, Congress allowed states to retain their inherent authority over child custody proceedings but made that authority subject to “minimum Federal standards.” Id. § 1902. It cannot be disputed that, under the Supremacy Clause, ICWA is the “supreme law of the land,” and states are required to protect all of the rights that the statute establishes. U.S. Const, art. VI, § 2.
But, under the doctrine of federalism, states may provide greater protections for the “stability and security of Indian tribes and families,” 25 U.S.C. § 1902, under their own child custody laws than are mandated by ICWA. See Danforth v. Minnesota, 552 U.S. 264, 308, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008) (Roberts., C.J., dissenting) (“principles of federalism protect the prerogative of States to extend greater rights under their own laws than are available under federal law.”); cf. Kahn v. Griffin, 701 N.W.2d 815, 828 (Minn.2005) (“It is now axiomatic that we can and will interpret our state constitution to afford greater protections of individual civil and political rights than does the federal constitution.”). Thus, by interpreting section 1911(b) to preclude states from protecting greater rights of self-determination, the majority’s reading is not only unsupported by ICWA’s plain language, it also undermines the basic elements of the doctrine of federalism.
For all the foregoing reasons, I conclude that the language of ICWA “as a whole” is not ambiguous and does not preclude transfer of any Indian child custody proceeding to tribal courts.10
*64III.
The majority rejects the conclusion that “congressional policy regarding Indian tribes and families is not served by keeping a preadoptive placement proceeding in [s]tate court.” Under the majority’s view, it is not necessary to allow for the transfer of preadoptive or adoptive placement proceeding to tribal court because “ICWA establishes certain preferences [in state court proceedings] for the placement of Indian children in foster and adoptive homes.” See 25 U.S.C. § 1915(b). This view ignores the intent of ICWA by continuing to allow “Anglo cultural biases into the picture,” defeating “the very purpose for which ... ICWA was enacted.” Yavapai-Apache Tribe v. Mejia, 906 S.W.2d 152, 170 (Tex.App.1995).
It is critical that we all understand that ICWA is about more than simply creating preferences in state courts; the intent behind ICWA was to reorient the relationship between states and sovereign Indian tribes and establish a preference for tribal — not state — jurisdiction over child custody disputes involving Indian children. See 25 U.S.C. § 1901(5); see also Holyfield, 490 U.S. at 45, 109 S.Ct. 1597 (“Congress perceived the States and their courts as partly responsible for the problem it intended to correct [by passing ICWA].”) As Chief Calvin Isaacs of the Mississippi Band of Choctaw Indians explained in testimony to Congress, “[p]robably in no area is it more important that tribal sovereignty be respected than in an area as socially and culturally determinative as family relationships.” 1978 Hearings, supra, at 193. ICWA was not intended merely to ensure that more Indian children ended up in Indian homes. Rather, it was a recognition that the fate of Indian tribes is tied to their own self-determination. See Holyfield, 490 U.S. at 49, 109 S.Ct. 1597 (stating that along with ICWA’s other substantive provisions, “§ 1911(b) ([establishing] presumptive jurisdiction over nondomicili-aries) ... must ... be seen as a means of protecting not only the interests of individual Indian children and families, but also of the tribes themselves”).
IV.
In my view, ICWA establishes in tribal courts concurrent jurisdiction with state courts for all child custody proceedings involving Indian children not domiciled or residing on their tribe’s reservation. See *65T.T.B., 724 N.W.2d at 305; cf. In re Guardianship of D.L.L. & C.L.L., 291 N.W.2d 278, 281 (S.D.1980) (“Even when a tribal member is off the reservation, tribal courts provide the appropriate forum for settlement of disputes over personal and property interests of Indians that arise out of tribal relationships.” (citing Fisher v. Dist. Court, 424 U.S. 382, 96 S.Ct. 943, 47 L.Ed.2d 106 (1976); Williams v. Lee, 358 U.S. 217, 79 S.Ct. 269, 3 L.Ed.2d 251 (1959))). Rather than placing a ceiling or cap on the power of state courts above which tribal authority may not extend, 25 U.S.C. § 1911 establishes specific guidelines for jurisdiction in child custody proceedings and a floor below which tribal authority may not fall. Put differently, section 1911 creates a floor, not a ceiling, for tribal jurisdiction in Indian child custody proceedings.
As previously noted, I find no ambiguity in the statutory structure of ICWA. Instead, I find clarity, direction, and purpose.11 ICWA is a mandate to states: state law must prioritize tribal jurisdiction over state jurisdiction in Indian child custody proceedings. In such proceedings involving a child who resides or is domiciled within the reservation, ICWA protects absolute tribal authority by requiring exclusive jurisdiction for tribal courts. See 25 U.S.C. § 1911(a). A state is not permitted to interfere with federal protection of this sovereign power. See U.S. Const, art. VI, § 2.
In state court proceedings for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation, ICWA protects the tribal right of self-determination by compelling state courts to utilize a heightened standard for a denial of transfer to tribal court. See 25 U.S.C. § 1911(b). Under this provision, a state court is free to provide a higher level of protection in such proceedings, but may not eliminate the preference for tribal jurisdiction. Finally, in all other child custody proceedings — including the matter before the court today — a state court may but is not compelled to grant a transfer to tribal court. The fact that preadoptive and adoptive proceedings are not mentioned in section 1911(b) simply means that Congress did not require states to provide a heightened standard for denial of transfer in those proceedings.
At this point I note that my reading of ICWA is also supported by analogy to other courts’ interpretations of one of section 1911’s other subsections. For example, in In re J.R.S., the Alaska Supreme Court first concluded — using language similar to what the majority use here— that 25 U.S.C. § 1911(c) “itself does not give a tribe the right to intervene in an adoption proceeding” because the section “distinguishes between ‘adoptive placement’ and ‘termination of parental rights’ ” proceedings and supports intervention only in the latter. 690 P.2d 10, 15 (Alaska 1984) (quoting 25 U.S.C. § 1911(c)). But the Alaska court went on to conclude that ICWA “does not limit a state court’s power to allow intervention in child custody proceedings.” Id. at 16. The Alaska court explained:
[Njeither the Act nor its legislative history establishes the ... position the adoptive parents present: that Congress implicitly forbade state courts to allow tribes to intervene in adoptive proceedings. We accept for purposes of argument that Congress has this power, but can ascertain no evidence that it has chosen to exercise it. [ICWA] does not purport to restrict state courts’ authori*66ty to allow intervention.... On this question we do not think § 1911(c) offers any guidance. We therefore conclude that the Indian Child Welfare Act does not limit a state court’s power to allow intervention in child custody proceedings.
Id. See also In re Appeal in Maricopa Cnty. Juvenile Action No. A-25525, 136 Ariz. 528, 667 P.2d 228, 233 (Ariz.Ct.App.1983) (“Although [ICWA] explicitly provides a tribe with the right to intervene [only] in foster care and termination proceedings, it does not preclude a trial court from exercising its discretion in allowing intervention by a tribe in an adoption proceeding.” (internal citation removed)); In re Baby Boy C, 27 A.D.3d 34, 805 N.Y.S.2d 313, 329 (N.Y.App.Div.2005) (“Many courts have held that although ICWA does not provide a statutory right of intervention, neither does it prohibit intervention under applicable state law.”).
V.
One final thought is in order before I end my dissent in this very important case. It is neither my province nor my preference to indicate whether state courts should, as the district court did here, transfer preadoption or adoption placement proceedings to a tribal court. In some cases, it will be appropriate for a state court to deny a transfer to tribal court. But the law says that tribal courts share concurrent jurisdiction in all cases involving Indian children — whether domiciled on their tribe’s land or not — and therefore a transfer to tribal court must be available. See Patrice H. Kunesh, Borders Beyond Borders — Protecting Essential Tribal Relations Off Reservation Under the Indian Child Welfare Act, 42 New Eng. L.Rev. 15, 78 (2007) (explaining that the power of tribes to adjudicate child custody matters “derives from a source independent of the land,” and there are thus “no real boundaries to protecting ... essential tribal relations where the exercise of tribal authority is vital to the maintenance of tribal identity and self-determination”).
The majority’s assumption that state courts will closely adhere to ICWA’s stated preference for child placement in prea-doption and adoption proceedings appears hopeful at best. State courts from around the country have found ICWA confusing and frustrating, or they have simply chosen to ignore its prescriptions. Here in Minnesota, the goals of ICWA remain unfulfilled. See T.T.B., 724 N.W.2d at 310 (Page, J., dissenting). “[A] report from this court suggests not only that Native-American children continue to be disproportionately placed out of home, but also that the number of such out-of-home placements is increasing.” Id. (citing Minnesota Supreme Court, Minnesota’s Coiurt Performance in Child Protection Cases: A Reassessment Under the Federal Court Improvement Program 24 (Dec.2005)).
As previously noted, the provisions concerning jurisdiction are “[a]t the heart of [ICWA].” Holyfield, 490 U.S. at 36, 109 S.Ct. 1597. In ICWA, Congress “established a policy of preferring tribal control over custody decisions affecting tribal members.” BIA Guidelines, 44 Fed.Reg. at 67,592. Here, “[t]he majority refuses to confront and grapple with the reality that there can be significant and possibly irreparable harm that is inflicted on Indian children, Indian families, and Indian tribes when Indian tribes are wrongfully deprived of their rightful jurisdiction to determine custody disputes involving Indian children.” In re Adoption of S.S. & R.S., 167 Ill.2d 250, 212 Ill.Dec. 590, 657 N.E.2d 935, 948 (1995) (McMorrow, J., dissenting). By denying transfer to tribal court in this Indian child custody case, the majority establishes a precedent that places Minnesota on a path toward the very ills that Congress intended to cure with ICWA. It *67is long past time that this court’s jurisprudence began to recognize and build upon the capacities and insights of the Indian people. Both as a matter of justice and as a matter of enlightened social policy, we must begin to act on the basis of what the Indians themselves have long been telling us: the future of Indian children is best determined by Indian acts and Indian decisions.12
For all of the foregoing reasons, I would affirm the decisions of both the district court and the court of appeals.

. See Justice Stephen Breyer, "For Their Own Good": The Cherokees, the Supreme Court, and the Early History of American Conscience, New Republic, Aug. 7, 2000, at 32 (describing the "sad tale” of the several actions at law before the United States Supreme Court that ultimately resulted in the Cherokee Indian Tribes' forced westward exodus from its home in Georgia, a migration that has been labeled the "Trail of Tears”).


. More than two decades before President Nixon made these remarks, Minnesota’s Republican Governor Luther W. Youngdahl advised our own state to improve its treatment of American Indians. In the late 1940's, as Governor Youngdahl advanced his "humanity agenda” for our state, he proclaimed that "all races must quickly learn to cooperate according to principles of justice or perish,” and then challenged the "dominant white group” in Minnesota to “set the example by correcting wrongs done to the Indian.” David Beau-lieu, A Place Among Nations: Experiences of Indian People, in Minnesota in a Century of Change: The State and Its People Since 1900 397, 418 (Clifford E. Clark ed., 1989). Before being elected governor in November 1946, Youngdahl served as a Hennepin County municipal and district court judge (1930-1942) and as an associate justice on the Minnesota Supreme Court (1942-1946). In 1951, Youngdahl resigned his position as governor to accept an appointment as a federal judge *58in the District of Columbia. Youngdahl served on the federal bench until shortly before his death in 1978.


. In a recent article, Judge Timothy Connors examined the legacy of the Carlisle School:
For ... 40 years, over 10,000 Indian children were taken from their families and sent to Carlisle. Only 761 actually graduated. “Returning to the blanket,” a term used to describe the resumption of traditional life, was seen as a sign of great failure. But more disturbing were the statistics of those who never returned. Six boxes, catalogued as "dead files,” sit in the National Archives. These boxes contain the names of the children who died at Carlisle or shortly after their return home. The published reports indicate children were dying at a rate of three times the national average. Researchers suggest that these published reports were sanitized.
Judge Tim Connors, Our Children Are Sacred, 50 Judges’ J. 33, 34 (2011). Judge Connors presently serves as a state Circuit Court judge in Ann Arbor, Michigan. Judge Connors is also an Adjunct Professor at Wayne State University Law School and is a lecturer on the University of Michigan Law School faculty and at the Thomas M. Cooley Law School, Ann Arbor campus. He teaches Civil Trial Skills, Family Law, Family Trial Skills, and American Indian Law.


. In 1891, Congress passed the first major bill funding schooling for Indian children. See 26 Stat. 989, 1012 (1891). The bill appropriated $1 million to "Indian day and Industrial schools," including $110,000 for the Carlisle School and $30,000 for Indian schools in Minnesota. See id. at 1012-13 (“For education and support of one hundred Chippewa boys and girls at Saint John’s University and at Saint Benedict's Academy, in Steam’s County, State of Minnesota ... and for the education and support of one hundred Indian pupils at Saint Paul’s Industrial school at Clontarf, in the State of Minnesota, thirty thousand dollars.").


. The numbers reported to Congress from Minnesota were no less staggering. Indian children were being placed in foster and adoptive homes at five-times the rate of non-Indian children. 1974 Hearings, supra, at 3. In 1971-1972, "nearly one in every four infants under one year of age was placed for adoption,” and by 1974, one in eight Indian children under 18 was in an adoptive home. Holyfield, 490 U.S. at 33, 109 S.Ct. 1597 (citing 1974 Hearings, supra, at 3, 15 (statement of William Byler)). More than 90 percent of those adopted ended up in non-Indian homes. Id.


. In statements before the Indian Affairs and Public Lands Subcommittee of the House, Chief Calvin Isaac of the Mississippi Band of Choctaw Indians explained the high rates of outplacement of Indian children:
One of the most serious failings of the present system is that Indian children are removed from the custody of their natural parents by nontribal government authorities who have no basis for intelligently evaluating the cultural and social premises underlying Indian home life and childrearing. .Many of the individuals who decide the fate of our children are at best ignorant of our cultural values, and at worst contemptful of the Indian way and convinced that removal, usually to a non-Indian household or institution, can only benefit an Indian child. Removal is generally accomplished without notice to or consultation with responsible tribal authorities.
Hearings on S. 1214 Before the Subcomm. on Indian Affairs and Public Lands of the Comm, on Interior and Insular Affairs, 95th Cong. 191-92 (1978) [hereinafter 1978 Hearings].


. 25 U.S.C. § 1903(1) lists four types of “child custody proceedings”: "foster care placement,” "termination of parental rights,” "pre-adoptive placement,” and "adoptive placement."


. The majority misreads section 1902 as establishing " 'minimum Federal standards’ ” only for "proceedings in state courts.” The provisions of ICWA broadly protect Indian children, families, and tribes under all federal and state law. See, e.g., 25 U.S.C. § 1911(a) (providing exclusive jurisdiction to tribal courts in certain Indian child custody proceedings); id. § 1921 (protecting the rights of the parents and Indian custodians of Indian children under state and federal law).


. The Supreme Court also relied heavily on the full language of ICWA to interpret one of the statute's specific provisions. In Holyfield, the Court concluded that it was evident from the "very text” of ICWA that Congress passed the statute to protect tribal jurisdiction over child custody matters. Holyfield, 490 U.S. at 44, 109 S.Ct. 1597. As the court explained, "Congress was concerned with rights of Indian families and Indian communities vis-á-vis state authorities. More specifically, [ICWA’]s purpose was, in part, to make clear that in certain situations the state courts did not have jurisdiction over child custody proceedings.” Id. at 45, 109 S.Ct. 1597. In a footnote, the Court continued, "This conclusion is inescapable from a reading of the entire statute, the main effect of which is to curtail state authority. See especially §§ 1901, 1911-1916, 1918.” Id. at 45 n. 17, 109 S.Ct. 1597 (emphasis added).


. Even if we were to find some ambiguity in the language of the Act, we would still be compelled to reach the same result under two important canons of statutory construction.
First, "as has been repeatedly recognized by the United States Supreme Court, ‘statutes passed for the benefit of dependent Indian tribes or communities are to be liberally construed, doubtful expressions being resolved in favor of the Indians.’ ” State v. Forge, 262 N.W.2d 341, 347 (Minn.1977) (quoting Alaska Pac. Fisheries v. United States, 248 U.S. 78, 89, 39 S.Ct. 40, 63 L.Ed. 138 (1918)). Courts have recognized this "rule of construction” for more than 200 years. See Choate v. Trapp, *64224 U.S. 665, 675, 32 S.Ct 565, 56 L.Ed. 941 (1912) (rule has been applied “without exception, for more than 100 years”).
Second, we construe statutes to “avoid absurd results and unjust consequences.” Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 278 (Minn.2000). Here, the majority's interpretation of section 1911(b) creates an illogical dichotomy for child custody proceedings under ICWA. Congress understood that “the States, exercising their recognized jurisdiction over Indian child custody proceedings ... have often failed to recognize the essential tribal relations of Indian people and the cultural and social standards prevailing in Indian communities and families.” 25 U.S.C. § 1901(4). Yet, under the majority’s reading of section 1911(b), nondomiciliary ■ Indian children can only enjoy the enhanced levels of insight and cultural awareness provided by a tribal court if a state juvenile court transfers the case before the conclusion of a termination of parental rights proceeding. As soon as the termination proceeding is completed, the state court can no longer transfer the case. A transfer that had been mandatory (except in limited circumstances) before the termination of parental rights proceeding instantly becomes absolutely forbidden. Thus, under the majority's interpretation, preadoption placement and adoption placement disputes will be "compelled to remain in the state court system with its recognized limitations, even when — as in this case — the county, the child's tribe, and the state juvenile court all agree that the child custody proceedings should advance in tribal court.” Br. ICWA Law Center as Amicus Curiae Supporting Respondents at 13.


. Contrary to the majority's characterization, I do not ascribe to Congress any "mistake in draftsmanship” for section 1911(b) or any other ICWA provision.


. While ICWA’s legislative history is not essential to my conclusions, I do want to note that the Act’s history further confirms Congress’s desire to vest in tribal courts the right to make child custody determinations for Indian children. Congress rejected an earlier version of the bill — Senate Bill 1214 — that made tribal court jurisdiction over child custody cases involving nondomiciliary Indian children dependent on the existence of "significant contacts” between the child and his or her Indian tribe. S. 1214, P.L. 95-608, 95th Cong. (1978). Under the Senate version, in the absence of significant contacts, the tribal court could not gain jurisdiction over any child custody proceedings except "temporary placements.” Id. at § 102(c). But once the state court found significant contacts, it was required to transfer all child custody proceedings to the tribal court "unless good cause for refusal [was] affirmatively shown.” Id. (stating "jurisdiction shall be transferred” in the absence of good cause).
The House’s version of the bill — the bill eventually adopted by Congress without changes — -eliminated the "significant contacts” requirement. By passing the House version of the bill, Congress indicated its preference for tribal jurisdiction in all child custody cases, including those involving nondomi-ciliary Indian children. See S.S. & R.S., 212 Ill.Dec. 590, 657 N.E.2d at 951-52 (McMor-row, J., dissenting) (explaining that the legislative history of ICWA reveals congressional intent to expand, not contract, tribal court jurisdiction). As one commentator explained, "the Native American sovereign, which appeared as a minor player in the original Senate plan, secured a major role in the final Act.” Carriere, supra, at 609. Under the majority’s interpretation of ICWA, however, a child custody proceeding that could have been transferred to tribal court under the original Senate version of the bill cannot be transferred under the rewritten House bill that was intended to empower tribal courts. The reading is irreconcilable with the statutes legislative history.